Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
According to page 9, Applicant's argument that claim 14 is allowable over the cited art for consistent reasons as claim 12, is not persuasive.
It is noted that the amended claim 14 is broader than the amended claim 12 as claimed, is not persuasive over reference Wood et al. (US# 2018/0268552). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US# 2018/0268552 hereinafter Wood).
Referring to claim 14, Wood discloses an apparatus for an automatic localization of a structure, the apparatus comprising:
a computer unit (Fig. 1);
a display device having a display surface configured to display an image sequence comprising a plurality of individual images (see Fig. 2B, steps 4-5 with sequence of individual of images….  And see Fig. 3, plurality of images in column “CT image”), wherein individual image of plurality of individual images which maps an object with the structure on the display surface (a CT scan image is being displayed and creating visual attention maps from gaze information and locating the object of interest from the most important attention points of the CT scan image; Para. 0020, Fig. 2...., “training object” is the mammograms and chest x-rays of a person and “training structure” is locating the object of interest from the most important attention points of the CT scan image….. and see Fig. 3, Attention mapping with each CT image in each row); and
a gaze capture system configured to capture a gaze movement of a user of the apparatus and generate a gaze capture signal based on the captured gaze movement (Real- time tracking of radiologists’ eye movements for extracting gaze information and mapping them into the CT scans.; Paras. 0020 and 0027-0029, Fig. 2…..….. and see Fig. 3, Attention mapping with each CT image in each row) for each individual image of the plurality images displayed in the image sequence (see Fig. 3, plurality of images in sequence in column “CT image”);
wherein the computer is configured, dependent upon a respective gaze capture signal, to identify at least one image point of the respective individual image of the plurality of individual images sequence, wherein each at least one image point of the respective individual image at least partially maps the structure (step 4. Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5. Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras. 0020 and 0024-0025, Fig. 2A….. and see Fig. 3, Attention mapping with each CT image in each row), and
wherein the computer is further configured, based on the identified image points of the plurality of individual images, to segment the structure at least partially automatically (see Fig. 3, Segmentation Results regarding each CT image via “Attention Map” process in each row……. and, step 4. Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5. Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras. 0020 and 0024-0025, Fig. 2A).
Referring to claim 16, Wood discloses further comprising: a software module for machine learning, which has been trained through a process of; displaying, on the display surface, a training individual image which maps a training object with a training structure (Paras. 0045-0053);
capturing a gaze movement of a user by a gaze capture system (Real-time tracking of radiologists’ eye movements for extracting gaze information and mapping them into the CT scans.; Paras. 0020 and 0027-0029, Fig. 2);
generating a training signal based on the captured gaze movement (step 4. Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5. Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras. 0020 and 0024-0025, Fig. 2A);
segmenting, by the computer, a training structure at least partially automatically based on the training signal (Step 5. Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras.0016, 0020 and 0024-0025, Fig. 2A); and
training the software module based on a result of the segmentation by the computer, wherein the computer is configured to segment the structure by the software module at least partially automatically (This disclosure employs an eye-tracker to gather gaze information, which is used as an input for performing real-time image segmentation of radiology scans. This disclosure applies a novel process that extrapolates gaze information to automatically create a medical image segmentation.; Paras. 0016 and 0045-0053).

Allowable Subject Matter
Claims 1-2, 5-6, 9-10, 12-13, and 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 1, the prior art of record teaches a computer-implemented method for an automatic localization of a structure, wherein an individual image which maps an object with the structure is displayed on a display surface.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A computer-implemented method for an automatic localization of a structure, wherein an individual image which maps an object with the structure is displayed on a display surface, the method comprising:
displaying an individual image on the display surface;
capturing a gaze movement of a user by a gaze capture system while the individual image is displayed on the display surface;
generating a gaze capture signal based on the captured gaze movement; 
identifying, by a computer, dependent upon the gaze capture signal, at least one image point of the individual image, wherein the at least one image point at least partially maps the structure; 
displaying at least one additional individual image on the display surface, therein defining an image sequence comprising the individual image and the at least one additional individual image;
repeating the capturing, the generating, and the identifying for each additional individual image to provide at least one further image point for each additional individual image displayed in the image sequence, wherein each further image point at least partially maps the structure; and
segmenting the structure at least partially automatically by the computer based on the identified at least one image point of the individual image and the at least one further image point for each additional individual image.”.
Referring to claim 12, the prior art of record teaches a computer-implemented method for training a software module for machine learning.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A computer-implemented method for training a software module for machine learning, the method comprising:
displaying, on a display surface, a training individual image which maps a training object with a training structure;
capturing a gaze movement of a user by a gaze capture system;
generating a training signal based on the captured gaze movement;
identifying, by a training computer, at least one image point dependent on the generated training signal, wherein the at least one image point at least partially maps the training structure;
displaying at least one additional training image on the display surface, therein defining an image sequence comprising the training individual image and the at least one additional training image;
repeating the capturing, the generating, and the identifying for each additional training image to provide at least one further image point for each additional training image displayed in the image sequence, wherein each further image point at least partially maps the structure; and
segmenting, by the training computer, a training structure at least partially automatically based on the at least one image point and the at least one further image point for each additional training image; and
training the software module based on a result of the segmentation by the training computer.”.
Referring to claims 2, 5-6, 9-10,13, and 17-21 are allowable based upon dependent on independent claims 1 and 12.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                             /NELSON M ROSARIO/Examiner, Art Unit 2624                                              Primary Examiner, Art Unit 2624